     Case 2:18-cr-00240-MMB Document 57 Filed 05/05/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Case No. 2:18-cr-240-MMB-2
                                       )
BRIDGETTE GREEN,                       )
                                       )
      Defendant.                       )

     REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
          REDUCTION OF SENTENCE PURSUANT TO
                  18 U.S.C. § 3582(c)(1)(A)

      Bridgette Green (“Green”), by and through the undersigned counsel,

respectfully submits this Reply to the Government’s Response to Green’s

Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). In

support thereof, Green offers the following:

      As a threshold matter, Green’s request for a compassionate release and

reduction in sentence is not based on COVID-19 as the Government’s

Response suggests. Rather, Green’s request–which was originally submitted

to the Bureau of Prisons in November 2019–is based on her numerous severe

and debilitating medical conditions. (Docket Entry “DE” 51 at 6-7). Those

conditions, on their own, justify a compassionate release. However, the Court

should also not turn a blind eye to the current state of emergency simply

because Green submitted her compassionate release request prior to the

existence of COVID-19. Simply put, Green’s request is based on her medical
     Case 2:18-cr-00240-MMB Document 57 Filed 05/05/20 Page 2 of 4




conditions and those circumstances are further compounded by the rapid

spread of COVID-19 throughout the Bureau of Prisons.

       Green has been in the process of exhausting her administrative

remedies since November of 2019. Now, with the BOP in crisis1, the

Government suggests Green start the process all over again simply because

she did not predict a pandemic. Moreover, Green is still in the process of

exhausting her administrative remedies, with the BOP Central Office

extending its time to respond to Green’s BP-11 to June 12, 2020.2 Exhaustion

under these circumstances is not only futile, but could prove fatal given the

nearly 800 percent increase in positive COVID-19 cases in just three weeks.

       Further, the Third Circuit’s decision in United States v. Raia, 954 F.3d

594 (3d Cir. 2020) does not foreclose Green’s application despite the fact that

she is still in the administrative remedy process. In Raia, the Third Circuit

found that the defendant had not allowed the BOP 30 days to respond to

Raia’s compassionate release request. Id. at 597. 30 days have lapsed since

Green’s initial compassionate release request, and she has been pursuing her

administrative remedies since. But the court specifically found that it “need

not address administrative appeals here[.]”




1
        When Green filed her § 3582 motion, the BOP had reported a total of 253 federal
inmates and 85 BOP staff who have tested positive for COVID-19. Three weeks later, the
BOP now reports 1,984 federal inmates and 356 BOP staff who have confirmed positive
test results. https://www.bop.gov/coronavirus/
2
       See Letter from Central Office, Washington, DC.


                                          2
     Case 2:18-cr-00240-MMB Document 57 Filed 05/05/20 Page 3 of 4




      Finally, the Government asserts that Green is in the process of being

evaluated by the Bureau of Prisons for home confinement, but cannot confirm

that Green has been or will be approved. Even assuming this is in fact true,

and Green is placed in home confinement pursuant to the CARES Act, such

action would not divest this Court of jurisdiction as Green would still be

serving a sentence that could be reduced under 18 U.S.C. § 3582(c)(1)(A).

      Accordingly, Green respectfully prays that the Court will enter an

Order granting her 18 U.S.C. § 3582(c)(1)(A) motion and re-sentence Green to

a term of time served based on extraordinary and compelling circumstances.



                                        Respectfully submitted,

                                        /s/ Jeremy Gordon
                                        Jeremy Gordon
                                        Jeremy Gordon, PLLC
                                        1848 Lone Star Road, Suite 106
                                        Mansfield, TX 76063
                                        Tel: 972-483-4865
                                        Fax: 972-584-9230
                                        Email: Jeremy@gordondefense.com
                                        TX Bar No. 24049810

                                        Counsel Pro Hac Vice for Green

                                        /s/ Brian J. Zeiger
                                        Levin & Zeiger LLP
                                        Two Penn Center Suite 620
                                        1500 John F. Kennedy Blvd.
                                        Philadelphia, PA 19102
                                        Tel: 215-825-5183
                                        Fax: 215-279-8702
                                        Email: zeiger@levinzeiger.com

                                        Local Counsel for Green



                                       3
    Case 2:18-cr-00240-MMB Document 57 Filed 05/05/20 Page 4 of 4




                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was duly served on all

counsel of record via the Court’s CM/ECF system this 5th day of April 2020.



                                       /s/ Jeremy Gordon




                                      4
